IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-40914
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS ENRIQUE BALBI-BOBADILLA, also known as Segundo
Sagastegui-Boadilla

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-00-CR-165-1
                         --------------------
                           February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carlos Enrique Balbi-Bobadilla pleaded guilty to being

illegally present in the United States after having been

previously deported.    His sentence was enhanced because his prior

deportation occurred following an aggravated felony conviction.

See 8 U.S.C. § 1326(b).    He argues that the indictment in his

case was deficient because it failed to allege that his prior

deportation followed a conviction for an aggravated felony under

§ 1326(b).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40914
                               -2-

     Balbi-Bobadilla acknowledges that his argument is foreclosed

by the Supreme Court’s decision in United States v. Almendarez-

Torres, 523 U.S. 224 (1998).   He seeks to preserve the issue for

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 120 S. Ct. 2348, 2362 (2000).    The Court in Apprendi did

not overrule its holding in Almendarez-Torres.    See Apprendi, 120
S. Ct. at 2362-63; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), petition for cert. filed, (U.S. Jan. 26,

2001)(No. 00-8299).

AFFIRMED.